Citation Nr: 1510045	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a back disorder.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Brian Scott Wayson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1999 to July 2003.  The Veteran's corrected DD-214 shows receipt of a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that the Veteran changed representation during the course of his appeal.  Review of the claims file shows that the Veteran is currently represented by a private attorney, Brian Scott Wayson.  The appropriate VA forms are associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from November 2008 to October 2012.  These records were considered in the October 2012 statement of the case (SOC).  The remaining documents are either duplicative or irrelevant to the issues on appeal.  There are no additional relevant documents in the Veteran's corresponding file in the Veterans Benefits Management System.
 
The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's claims for service connection for a right ankle disorder and a back disorder were previously considered and denied by the RO in Seattle, Washington, in a January 2007 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement or evidence within one year of that decision. 

2.  The evidence received since the final January 2007 rating decision is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for a right ankle disorder and a back disorder.

3.  The Veteran has a current back disorder, degenerative changes of the lumbar spine, that is related to his military service.

4.  The Veteran has a current bilateral hip disorder, bilateral iliotibial band syndrome, that is related to his back disorder.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied service connection for a right ankle disorder and a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014). 

2.  The evidence received subsequent to the January 2007 rating decision is new and material, and the claims for service connection for a right ankle disorder and a back disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A back disorder, degenerative changes of the lumbar spine, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A bilateral hip disorder, bilateral iliotibial band syndrome, is proximately due to or the result of the service-connected back disorder.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Right Ankle Disorder

The RO previously considered and denied the Veteran's claim for service connection for a right ankle disorder in a January 2007 rating decision.  In that decision, the RO found no evidence of a permanent or chronic right ankle disorder.

The Veteran was notified of the January 2007 decision and of his appellate rights; however, he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence submitted within one year of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the January 2007 rating decision is final.

The Veteran subsequently filed an application to reopen this claim in September 2008.  At his June 2014 hearing, the Veteran testified in greater detail regarding his ankle injuries.  Private medical records dated in March 2012 diagnosed the Veteran with posttraumatic osteoarthritis and also noted that it was feasible that the Veteran's military service caused this disorder.  This evidence was not considered at the time of the January 2007 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a right ankle disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 




II.  Back Disorder

The RO previously considered and denied the Veteran's claim for service connection for a back disorder in a January 2007 rating decision.  In that decision, the RO found no evidence of a permanent or chronic back disorder.

The Veteran was notified of the January 2007 decision and of his appellate rights; however, he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence submitted within one year of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the January 2007 rating decision is final.

The Veteran subsequently filed an application to reopen this claim in March 2008, which was denied in an August 2008 rating decision.  In September 2008, the Veteran again filed an application to reopen a claim for service connection for a back disorder and noted that he would be submitting additional evidence.  Such evidence was then received within the one year time period following the August 2008 rating decision.  As such, this decision did not become final.  The RO denied later denied claim for a lack of new and material evidence in a November 2008 rating decision, which the Veteran timely appealed.  

Since the January 2007 rating decision, the Veteran has submitted statements from two private doctors, Dr. S.F., and Dr. R.B. (initials used to protect privacy), which diagnose and attribute the Veteran's back disorder to his military service.  This evidence was not considered at the time of the January 2007 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a back disorder.  38 C.F.R. § 3.156(a).  

Turning to the merits of the claim, the Veteran testified that he injured his back on several occasions while in service, to include during a vehicle accident and while marching and carrying heavy equipment and gear.  The Veteran's medical records show that he has consistently reported injuring his back while carrying a heavy pack in service. 

The Veteran's service treatment records show that his spine was normal upon entry to service.  In November 1999, he reported having bilateral hip pain for approximately one year due to carrying his backpack and was diagnosed with a sacroiliac joint strain at that time.

The Veteran's private and VA medical records show that he has been seen for back pain on numerous occasions after his separation from service in July 2003.  In October 2004, the Veteran reported having sharp pain in his back while attempting to move wood; however, he also reported a history of back pain since service.  Radiological testing in December 2008 revealed trace disk bulges and degenerative changes in the lumbar spine.

In February 2009, the Veteran's private doctor, Dr. S.F. (initials used to protect privacy), provided a medical statement wherein she discussed the Veteran's treatment and noted that, based upon the Veteran's history, his current back disorder was a direct result of his injury sustained while in the military.  A more detailed rationale was not provided.  The statement does not indicate that any records were reviewed in connection with the statement; however, the Veteran has testified that he provided medical records to Dr. S.F. 

The Veteran was afforded a VA examination in connection with his claim in May 2012.  That examiner opined that, given the subjective information, documentation, and objective findings, it was less likely than not that the Veteran's back disorder was caused by or related to service.  The examiner based his opinion primarily upon a normal separation examination and noted that the Veteran had been diagnosed with a sacroiliac joint strain while in service and that there were no instances of a sacroiliac joint strain at the May 2012 VA examination.  However, the Board finds that this opinion has limited probative value because the examiner relied upon a normal separation examination in forming his opinion and did not adequately consider the Veteran's testimony regarding his symptoms and in-service injuries.  The examiner also relied upon incorrect facts regarding the Veteran's injury in forming his opinion.  In this regard, the examiner noted that the date of diagnosis for the Veteran's degenerative changes of the lumbar spine was in May 2012 and indicated that these changes were not documented in imaging studies.  However, such changes were documented and diagnosed in December 2008.  

The Veteran then submitted a second private medical opinion dated in August 2014 from Dr. R.B. (initials used to protect privacy).  Dr. R.B. noted that the Veteran's relevant military and medical records had been reviewed.  He observed that that the Veteran had a well-established history of low back pain with degenerative changes, including a disc bulge and herniation.  He then opined that the Veteran's back disorder arose while lugging heavy backpacks while in service.

While the Board notes that the Veteran's private doctors did not provide detailed rationale in support of their opinions, it appears that these medical opinions were formed after review of the Veteran's medical records and history.  They also considered the Veteran's credible testimony regarding his in-service injuries and back problems since service.  Therefore, the Board concludes that service connection for a back disorder, diagnosed as degenerative changes of the lumbar spine, is warranted.  38 C.F.R. § 3.303.


III. Bilateral Hip Disorder

As noted above, the Veteran's service treatment records show that his lower extremities and back were normal upon entry to service.  In November 1999, he reported experiencing bilateral hip pain for approximately one year due to carrying his backpack, and he was diagnosed with a sacroiliac joint strain at that time.

The Veteran was afforded a VA examination in connection with his hip disorder claim in May 2012.  During that examination, he reported experiencing a radiating-type pain that he felt was associated with this disorder.  That symptomatology had been previously reported in the Veteran's medical records.  The examiner diagnosed the Veteran with bilateral iliotibial band syndrome and opined that the bilateral hip disorder was less likely as not caused by or related to service.  In support of that opinion, the examiner incorrectly indicated that the Veteran's service treatment records did not reflect any injury, treatment, or complaints of pain associated with the diagnosed condition and also noted that Veteran's separation examination was normal.  The examiner also did not provide an opinion as to whether or not the Veteran's bilateral hip disorder was related to the Veteran's back disorder, as the Veteran had contended.  As such, the Board finds that the May 2012 VA examination is of little probative value.

On the other hand, the Veteran submitted a private medical opinion from Dr. R.B. dated in August 2014 in support of his claim.  Dr. R.B. noted that he had reviewed the Veteran's relevant military and medical records.  He then opined that the Veteran had developed an altered gait as a result of his chronic low back pain and that this had resulted in bilateral iliotibial band syndrome; therefore, the Veteran's bilateral hip disorder was more likely than not related to his service-connected back disorder.  The Board finds that Dr. R.B.'s opinion is more probative in this case, as it was based upon the correct facts in evidence and a review of relevant medical and military records.  An adequate rationale was also provided.  Therefore, the Board concludes that service connection for a bilateral hip disorder, diagnosed as bilateral iliotibial band syndrome, is warranted.  38 C.F.R. §§ 3.303, 3.310.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened.

Service connection for degenerative changes of the lumbar spine is granted.

Service connection for bilateral iliotibial band syndrome is granted.



REMAND

The Veteran has contended that he injured his ankle several times during his military service and that he continued to experience difficulties with his ankle until he fractured it in October 2011.  

Private medical records dated in March 2012 show that the Veteran was diagnosed with posttraumatic osteoarthritis of the right ankle.  That medical provider reported that the Veteran had difficulties with the ankle since service and stated that it was feasible that the Veteran had posttraumatic osteoarthritis in the right ankle, which became more problematic since the October 2011 injury.  However, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2014).

The Veteran was also afforded a May 2012 VA examination in connection with his right ankle claim.  That examiner opined that the Veteran's right ankle disorder was not related to his military service, as the medical records did not document right ankle instability that would account for the subsequent October 2011 fracture.  However, the VA examiner did not address the Veteran's lay testimony or the osteoarthritis diagnosis in his opinion.  

In addition, the Veteran submitted an August 2014 opinion from his private doctor, Dr. R.B., who opined that the Veteran's October 2011 fracture is not at least as likely as not related to his in-service ankle injuries.  Although he also raised the possibility that the prior injuries in service could have made the Veteran's ankle unstable and more susceptible to the October 2011 fracture, Dr. R.B. then noted that there was no evidence of instability in the records to give weight to such a connection.  

In light of the conflicting evidence and inadequate opinions to support the claim, the Board finds that an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ankle disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records show that he was treated for a right ankle sprain in April 2000 and May 2000.  The Veteran has testified that he injured his ankle additional times in service, but did not report such injuries due to the nature of his assignments.  In this regard, it should be noted that the Veteran's awards and decorations include the Combat Action Ribbon.

The Veteran's medical records show that he was diagnosed with posttraumatic osteoarthritis of the right ankle in March 2012.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a right ankle disorder, to include osteoarthritis, that is causally or etiologically related to his military service, including his injuries and symptomatology therein.  In so doing, he or she should discuss whether the in-service injuries would have made the Veteran more susceptible to or caused his fracture in October 2011.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


